ADVISORY ACTION 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s response, filed 12/10/2021, is being considered under the After Final Consideration Pilot Program.  Based upon a further search as provided for under AFCP guidelines the following art was identified as teaching Applicant’s amended claim limitations.  Therefore, Applicant’s proposed claims to not place the Application in condition for allowance.

Chendamarai Kannan (US 2016/0233999)
Chendamarai Kannan teaches determining, by a terminal device, a target feedback mode according to a reception situation of the TB comprising: determining, by the terminal device, the target feedback mode from the two feedback modes according to a first parameter, wherein the first parameter indicates a proportion of CBs successfully received or failed to be received to a total number of CBs [Chendamarai Kannan ¶ 0089: ACK/NACK format 430 (i.e. one of a plurality of feedback modes) may be identified for transmitting ACK/NACK feedback based on the number of transmitted CBs (referred to as ‘N’), a number of errors (referred to as k′) in the transmitted CBs, and a predefined threshold of errors (referred to as K*′) (i.e. proportion of errors, k, to transmitted CB, N)].
The motivation to combine the teachings of Khosravirad with a method of selecting a feedback type based on a proportion of transmitted CBs and incorrectly decoded CBs as taught by Chendamarai Kannan would be to improve system performance related to transport block retransmissions [Chendamarai Kannan ¶ 0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN P COX/Primary Examiner, Art Unit 2474